GIFFEN, P. J.
The plaintiff below was not required to prove each and every act of negligence charged in the petition, and it was sufficient that although the motorman saw that the space between the track and the curb was narrow, and that the wagon was too close to the track to pass in safety, he did not have his car under control, but allowed it to move forward with great force against the hub of the front wheel of plaintiff’s wagon. This much is clearly shown by the evidence and is sufficient to sustain the verdict.
That part of the general charge complained of required the jury to find substantially every act of negligence charged before returning a verdict for the plaintiff, and was more favorable to the defendant than the pleadings and evidence required.
There was no prejudicial error in admitting testimony in rebuttal.
Although the certificate of partnership was not filed with the clerk of the court until more than four years after the right of action accrued, yet the action was commenced before expiration' of that period, and under the proviso of See. 3170-6 Rev. Stat., the plaintiff could lawfully maintain the action.
Judgment affirmed.
Swing and Smith, JJ., concur.